Name: Commission Regulation (EEC) No 2425/81 of 20 August 1981 laying down detailed rules for the application of the system of aid for dried grapes and dried figs
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  industrial structures and policy;  food technology;  foodstuff;  economic policy
 Date Published: nan

 24 . 8 . 81 Official Journal of the European Communities No L 240/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2425 / 81 of 20 August 1981 laying down detailed rules for the application of the system of aid for dried grapes and dried figs appointed by the Member State to make random checks on the weight and quality of products delivered to the processing undertakings and storage agencies and to verify the stock accounts kept by those undertakings and agencies ; whereas such stock accounts must contain the minimum information required for verifying that the products covered by the contracts have been processed ; Whereas to enable the validity of applications for production and storage aid to be verified , the minimum particulars which must appear therein should be specified ; THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2194 / 81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (*), and in particular Article 14 thereof, Whereas Regulation (EEC) No 2194 / 81 laid down the general rules for the system of production aid for dried grapes and dried figs obtained from products harvested in the Community ; whereas that system is based , in particular , on contracts between Community producers and processors and between producers and storage agencies ; Whereas , in order to ensure steady supplies to the processing undertakings , it should be laid down that contracts , with such undertakings are to be concluded for a certain period ; whereas , however , to ensure that this arrangement is of maximum effectiveness the Contracting Parties should be permitted to increase , by way of an endorsement , the quantities originally contracted for ; Whereas , in order to ensure the correct application of the aid system , quality standards to be met by the products for which contracts may be concluded and by the processed products obtained from those raw materials should be laid down ; Whereas , in order to ensure the proper functioning of the aid system , provision should be made for the agency Whereas Regulation (EEC) No 2194 / 81 provides for the payment of financial compensation to the storage agencies in respect of products sold at a price lower than the minimum price ; whereas to enable the eligibility for such compensation to be verified the minimum particulars which must appear in applications therefor should be specified ; Whereas pursuant to Article 4 (2 ) of Council Regulation (EEC) No 1134 / 68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653 / 68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 2 ), in connection with transactions within the framework of any sums owed by a Member State or a duly authorized body , expressed in national currency representing amounts fixed in units of account , are to be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; 0 ) OJ No L 214 , 1 . 8 . 1981 , p . 1 . ( 2 ) OJ No L 188 , 1 . 8 . 1968 , p . 1 . No L 240/2 Official Journal of the European Communities 24 . 8 . 81  B contracts' shall mean contracts concluded under Article 3 of Regulation (EEC) No 2194 / 81 between , on the one hand , producers or their recognized groups or associations and , on the other , storage agencies ,  'C contracts' shall mean contracts concluded under Article 6 of Regulation (EEC) No 2194 / 81 between , on the one hand , storage agencies and , on the other , processors or their legally constituted groups or associations . 2 . A , B and C contracts shall be concluded in writing . An A contract may take the form of a supply contract between a producer and his recognized group or association . Whereas, pursuant to Article 6 of Regulation (EEC) No 1134/ 68 , the time when a transaction is carried out is to be considered as being the date on which occurs the event, as defined by Community rules , or , in the absence of and pending adoption of such rules , by the rules of the Member State concerned, on which the amount involved in the transaction becomes due and payable ; Whereas the event creating entitlement to production aid for the processing of product occurs when processing is carried out ; whereas , since processing contracts are for a period of several months , it is difficult to determine the exact date on which each lot was processed ; whereas , therefore , in order to ensure uniform application of the system of production aid , the conversion rate obtaining at the beginning of the period specified for each product should be used for calculating the amount in national currency; whereas , in order to ensure uniform application of the system of aid to all the various mechanisms, the conversion rate to be applied for calculating in national currency the amount of the storage aid and the financial compensation should be that obtaining on the date referred to above; Whereas , in order to facilitate the application of the system of production aid , a reference date should be fixed for determining the conversion rate to be applied to the minimum price referred to in Article 4 ( 2 ) of Regulation (EEC) No 2194 / 81 ; Whereas , by reason of the link between production aid and the minimum price , the same date as that specified for the event on which the aid becomes due and payable should be used to determine the conversion rate for that price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables , 3 . A contracts must be concluded :  from 25 August to 31 December in respect of dried grapes to be delivered to the industry during the period from 1 September to 31 January ,  from 1 August to 30 November in respect of dried figs to be delivered to the industry during the period from 15 August to 31 January . During the delivery periods referred to above the Contracting Parties may agree to increase , by way of a written endorsement to the contract , the quantities originally specified in the contract . Article 2 HAS ADOPTED THIS REGULATION: Article 1 1 . For the purposes of this Regulation : A copy of each A and B contract and of any endorsements to those documents shall be forwarded , as appropriate , by the processor or his legally constituted group or association or the storage agency , before the date on which they are to take effect , to the agency appointed by the Member State in which the raw materials are produced and to the agency of the Member State in which they are to be processed or stored . A copy of each C contract shall be forwarded by the processor or his legally constituted group or association before the date on which it is to take effect to the agency appointed by the Member State in which the raw materials are being stored and to the agency of the Member State in which they are to be processed .  'A contracts' shall mean contracts concluded under Article 2 of Regulation (EEC) No 2194 / 81 between , on the one hand , producers or their recognized groups or associations and , on the other , processors or their legally constituted groups or associations , 24 . 8 . 81 Official Journal of the European Communities No L 240/3 Article 3 1 . The raw materials supplied to the processor or storage agency under A, B and C contracts must comply with the quality standards set out in Annex I. 2 . To qualify for aid , the products obtained from the processing of the raw materials referred to in paragraph 1 must comply with the quality standards set out in Annex II . ( a ) the lots of raw materials purchased and entering the undertaking each day , a distinction being made between those covered by A and by C contracts or endorsements , together with the numbers of any receipts issued for thpse lots ; (b ) the weight of each lot entering and , in the case of lots covered by the abovementioned contracts , the name and address of the other Contracting Party ; (c) the quantities of finished products , broken down by quality , obtained each day after processing of the raw materials , with separate details for those obtained from raw materials supplied under A and C contracts . 3 . The standards referred to in this Article are applicable solely for the grant of the aid . Article 4 3 . The storage agencies shall keep stock accounts showing in particular : To the extent to which the fixing of a minimum price to be paid to the producer or of an aid to be granted to the processor or to the storage agency relates to a product designated by reference to its origin , this designation is that defined in the relevant national legislation in force at the date when this Regulation enters into force . Article S ( a ) the lots of raw materials purchased and entering into stock each day, separate details being given for those covered by B contracts , together with the numbers of any receipts issued for those lots ; ( b ) the weight and quality of each lot entering and , in the case of lots covered by the abovementioned contracts , the name and address of the other Contracting Party ; (c) the quantities and qualities of raw materials purchased under B contracts sold each day, separate details being given for those covered by C contracts as referred to in Article 6 ( 1 ) and (2 ) of Regulation (EEC) No 2194 / 81 . 1 . The checks provided for in Regulation (EEC) No 2194 / 81 must include verification of the following: 4 . The competent authority of the Member State in which processing takes place shall :  make random checks at the processing plant as to weight and quality of the products delivered under A and C contracts and the products resulting from processing ,  verify the stock accounts of each processing undertaking .  the conformity of the products supplied to processors and storage agencies with the quality standards applicable ,  in respect of currants , compliance by the producer with the requirements referred to in Articles 2 and 3 of Regulation (EEC) No 2194 / 81 ,  observance of the price specified in the contracts ,  in respect of currants , that a certain quantity of grapes has not been processed into dried grapes intended for sale in accordance with Article 9 ( 1 ) of Regulation (EEC) No 2194 / 81 ,  the quantities purchased by the storage agencies and the disposal thereof,  the processing of the quantities of raw materials delivered under A or C contracts ,  the conformity of the processed products to the quality standards applicable . 2 . The processing undertakings concerned shall keep 5 . The competent authority of the Member State in which the storage agencies operate shall :  make random checks in those agencies as to the weight and quality of the products bought and sold respectively under B and C contracts ,  verify the stock accounts of each storage agency .stock accounts showing in particular : No L 240/4 Official Journal of the European Communities 24 . 8 . 81 Article 6 2 . Approval shall be withdrawn where one of the abovementioned conditions is no longer satisfied . 1 . The processor may submit two aid applications for each marketing year , the first relating to products obtained up to 31 December and the second to those obtained after that date . Article 8 The processor shall submit the production aid application within 60 days of the completion of processing operations to the agency designated by the Member State in which the processing took place . 1 . The storage agency may submit two applications for storage aid during the marketing year , the first relating to products stored up to the end of February and the second to those stored after that date until the end of the marketing year concerned . However , where an extension of storage of certain quantities is authorized after the end of the marketing year under the first paragraph of Article 10 (1 ) of Regulation (EEC) No 2194 / 81 , a third aid application may be submitted in respect of those quantities at the end of the relevant storage period . Each application shall be submitted within 60 days following the end of the storage period concerned . 2 . The storage aid application must include in particular : 2 . The aid application shall include in particular : ( a ) the name and address of the applicant ; (b ) a statement of the quantities of raw materials , broken down by A or C contract or endorsement , which meet the quality standards and which were delivered under each such contract or endorsement ; (c) the invoice , duly receipted , as the case may be :  by the producer , his recognized group or association for the raw materials referred to under (b), showing that the price he obtained for them was not less than the minimum price , or , in the case of supply contracts , a declaration by the producer that the other Contracting Party paid or credited to him a price not less than the minimum price ,  by the storage agency , showing the price effectively paid by the processor ; (d ) a statement of the quantities and qualities of finished products obtained after processing of the raw materials referred to under (b ) during the period in question . ( a ) the name and address of the applicant ; (b ) a statement of the quantities and qualities of raw materials purchased under B contracts which have been stored and their date of entry into stock or an indication that the stock has been carried over , as appropriate ; ( c ) the invoice , duly receipted by the producer or his recognized group or association , for the raw materials referred to under ( b ); (d ) a statement of the quantities and qualities sold under C contracts during the period to which the aid application refers and the date on which they were removed from storage and , where appropriate , a statement of the quantities in stock at the end of the period concerned . Article 7 Article 91 . The Member State concerned shall approve storageagencies which meet the following conditions :  they have storage facilities permitting good preservation of the product and a minimum capacity ,  they keep stock accounts in accordance with Article 5 ,  they undertake to practise prices conforming , as the case may be , with Article 4 and 6 of Regulation (EEC) No 2194 / 81 for products purchased or sold under B and C contracts respectively . After all the quantities purchased during a marketing year have been sold the storage aid application then submitted by the storage agency shall be accompanied , where appropriate , by the application for financial compensation . The latter application shall include : ( a ) the name and address of the applicant ; ( b ) the quantities and their quality which have been sold for more than the minimum price fixed in accordance with Article 4 of Regulation (EEC) No 2194 / 81 during the marketing year in question , and for each contract the selling price ; 24 . 8 . 81 Official Journal of the European Communities No L 240/5 (c) the quantities and their quality which have been sold during the marketing year in question for less than minimum price fixed in accordance with Article 4 of Regulation (EEC) No 2194 / 81 and, for each contract , the selling price . and of the measures taken to implement the system of aid defined in this Regulation . Each Member State shall also notify the Commission : ( a ) not later than 15 February of each year , of the quantity of raw materials : Article 10  covered by A contracts or endorsements and by C contracts ,  delivered under those contracts or endorsements during the last marketing year ,  covered by B contracts ; 1 . The event within the meaning of Article 6 of Regulation (EEC) No 1134 / 68 creating entitlement to production aid , storage aid and financial compensation shall be considered as occurring :  in respect of dried figs , on 15 August ,  in respect of dried grapes , on 1 September . 2 . The conversion rate to be applied to the minimum price , fixed in ECU, shall be the representative rate in force on 15 August in respect of dried figs and on 1 September in respect of dried grapes . (b ) not later than 15 June of each year :  of the quantity of finished products obtained from processing of the raw materials referred to in ( a ) during that marketing year ,  of stocks of raw material remaining on 1 June of that year ,  of stocks of finished products remaining in the hands of processors on 1 June of that year . I Article 12Article 11 Each Member State shall notify the Commission of the name and address of the agency or agencies designated by it in accordance with Regulation (EEC) No 2194 / 81 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1981 . For the Commission Poul DALSAGER Member of the Commission No L 240/6 Official Journal of the European Communities 24 . 8 . 81 ANNEX l/l QUALITY STANDARDS FOR SULTANAS (raw material ) I. DEFINITION This standard covers sultanas from fruit of vitis vinifera L. , variety Apyrena . II . QUALITY CHARACTERISTICS The object of the standard is to define the quality required of sultanas fof processing. A. Minimum characteristics In all categories , bearing in mind the special provisions laid down for each category , sultanas must be:  sound , that is to say free of mould , rot , fermentation , insects , insect eggs or any other defect or condition which could detract from the quality and presentation of the products ,  well dried , with a water content not exceeding 15 % ,  practically free of foreign bodies , such as metal objects , grit or mineral impurities ,  free of residues of dangerous pesticides ,  free of abnormal smell . B. Classification Sultanas for processing and classified in four categories defined as follows : Cate ­ gory Colour Dark brown/ black fruit (% by number ) Size consistency 1 Pale to pale amber 8 Required ( fruit must be large , with 10 % of smaller fruit allowed ) 2 Pale to pale brown 14 Not required ( fruit must nevertheless be fairly large) 4 Pale to brown 20 Not required 5 Pale to dark brown 50 Not required 24. 8 . 81 Official Journal of the European Communities No L 240/7 ANNEX 1/2 QUALITY STANDARD FOR CURRANTS (raw material ) I. DEFINITION OF PRODUCT This standard applies to currants being fruit grown from varieties (cultivars ) of vitis vinifera L. II . QUALITY CHARACTERISTICS The purpose of the standard is to define the quality standards required of currants destined for processing. A. Minimum requirements In all categories the currants must be :  sound , that is to say free from mildew, rot , fermentation , insect eggs or insects , or any other fault or deterioration which could mar the quality and appearance of the product (a tolerance of 4 % by number of damaged berries is however allowed),  well dried , not having a water content of more than 16 % ,  practically free from foreign matter such as metal objects , stones or mineral impurities ,  practically free from pieces of stalk (a tolerance of 0-5 % by number is however allowed),  free from residues of dangerous pesticides ,  free of any foreign smell . Furthermore , the berries should be uniform in size between 8 and 4 mm . However the following tolerances are allowed :  6 % maximum by weight of berries of a diameter greater than 8 mm ,  2 % maximum by weight of berries of a diameter less than 4 mm (this latter tolerance is ¢ increased to 4 % for currants produced in Aegialia , in Corinth or in the Ionian Islands). B. Classification The classification of currants destined for processing is made according to the following criteria :  drying process ,  colour of berries ,  texture of berries . Category Drying Berry Berry (denomination) process colour texture 'Shade' In the shade Blue-back Soft mellow 'Select sun' Sunlight Black Not specified 'Regular' Sunlight Reddish-black Not specified No L 240/8 24 . 8 . 81Official Journal of the European Communities ANNEX 1/3 QUALITY STANDARDS FOR DRIED FIGS (raw material ) I. DEFINITION OF THE PRODUCT This norm covers naturally dried figs from ripe fruit of varities of (cultivars ) of ficus carica domestica L. II . QUALITY CHARACTERISTICS The object of the standard is to define the qualities required of dried figs for processing . A. Classification Dried figs for processing are to be classified in four categories as follows: ( i ) Category A Dried figs classified in this category must be harvested at the peak of maturity . They must :  have a thin skin and a pulp of honey consistency ,  be of a uniform pale yellow colour ,  be clean ,  be not more than 64 fruit per kilogram. (u) Category B Dried figs classified in this category must be harvested when mature . They must :  have a thin skin and a pulp of honey consistency ,  be of uniform colour ,  be clean ,  be not more than 74 fruit per kilogram. (iii ) Category C Dried figs classified in this category must be harvested in a mature state . They must :  have a thin skin and a pulp of honey consistency ,  be of substantially uniform colour,  be clean ,  be.not more than 94 fruit per kilogram. ( IV) Category D Dried figs classified in this category must be harvested in the mature state and be clean . 24 . 8 . 81 Official Journal of the European Communities No L 240/9 B. Water content The water content of dried figs must not exceed 24 % . III . TOLERANCES Quality tolerances shall be allowed in each package for products which do not comply with the requirements for the category in question . ( i ) Category A  15 % by number or weight of dried figs with internal or external damage from any cause , of which not more than 5 % of figs damaged by insects ,  1 % by number or weight of dried figs unsuitable for processing . ( u ) Category B  25 % by number or weight of dried figs with internal or external damage from any cause , of which not more than 12 % of figs damaged by insects ,  4 % by number or weight of dried figs unsuitable for processing. (ui ) Category C  35 % by number or weight of dried figs with internal or external damage from any cause , of which not more than 20 % of figs damaged by insects ,  6 % by number or weight of dried figs unsuitable for processing . ( IV ) Category D  50 % by number or weight of dried figs with internal or external damage from any cause . No L 240/10 Official Journal of the European Communities 24 . 8 . 81 ANNEX 11/1 QUALITY STANDARDS FOR PROCESSED SULTANAS I. DEFINITION This standard covers sultanas from fruit of vitis vinifera L. , variety Apyrena . These are of two kinds :  natural sultanas 'natural', where sulphur or other bleaching agents have not been employed ,  sultanas bleached by means of sulphur dioxide or any other authorized bleaching agent . II . QUALITY CHARACTERISTICS The object of the standard is to define the quality required for sultanas after processing. A. Minimum characteristics In all categories , bearing in mind the special provisions laid down for each category and the tolerances allowed , sultanas must be :  sound , that is to say free of mould , rot , fermentation, insects , insect eggs or any other defect or condition which could detract from the quality and presentation of the products ,  well stalked ,  free of foreign bodies , such as metal objects ,  practically free of grit or mineral impurities , stalks or other vegetable matter ,  free of residues of dangerous pesticides ,  free of unauthorized preservatives ,  free of abnormal smell ( ! ),  well detached from one another ,  practically free of crystallized sugar grains . Sultanas must furthermore have undergone :  washing in a sufficient quantity of water ,  drying in ovens , the object of which is to reduce the water content to a maximum of 15 % ,  coating with paraffin oil or special vegetable oils (optional ),  sorting and size calibration . 0 ) The slight odour of sulphur dioxide (S02 ) is not considered abnormal for bleached sultanas . 24J 8 . 81 Official Journal of the European Communities No L 240/11 B. Classification and size calibration Sultanas ( bleached or natural ) are classified in two groups , large and small , with six and three categories respectively , Large No 00 No 0 No 1 No 2 No 4 No 5 Small No 21 No 22 No 24 Classification into quality categories is based on the following characteristics :  colour ,  colour uniformity ,  percentage of dark brown / black fruit , ,  size calibration of fruit . (a ) Bleached sultanas: Colour Dark brown/ black Retention in a sieve with mesh of diameter Category Colour unifortnity fruit (% by number) (% by number) Large sultanas 00 Pale to golden 95 0 10 mm 0 Pale amber 85 4 9 mm 1 Pale amber 85 5 8 mm 2 Pale to pale brown 80 10 7 · 5 mm 4 Pale to brown 70 , 17 7 mm 5 Dark brown Not required 40 . 6 mm Small sultanas 21 Pale to golden 85 10 6 mm 22 Pale 80 10 6 mm 24 Dark brown Not required 20 6 mm No L 240/12 Official Journal of the European Communities 24 . 8 . 81 ( b ) Natural sultanas Category Colour Colour uniformity (% by number) Dark brown/ black fruit (% by number) Retention in a sieve with mesh of diameter Large sultanas 00 Amber yellow to pale brown 85 5 10 mm 0 Amber yellow to pale brown 85 7 9 mm 1 Amber yellow to pale brown 85 7 8 mm 2 Amber yellow to brown 80 12 7-5 mm 4 Amber yellow to brown 70 20 7 mm 5 Brown to black Not required Unlimited 6 mm Small sultanas 21 Amber yellow to pale brown 85 10 6 mm 22 Amber yellow to pale brown Not required Unlimited 6 mm 24 Amber yellow to brown Not required Unlimited 6 mm III . TOLERANCES Quality and size tolerances are allowed in each package for sultanas which do not comply with the requirements for the category in question . A. Quality tolerances  2 % by weight of crystalized sugar grains ,  0 ¢ 1 % by weight of grit and 0*1 % by weight mineral impurities ,  8 % by number unstalked fruit ,  stalks and other vegetable matter :  10 units per package of 15 kilograms for categories 00 , 0 and 1 ,  30 units per package of 15 kilograms for other categories . 24 . 8 . 81 Official Journal of the European Communities No L 240/13 Moreover , as from 1 March each year the slightly darker colour is allowed in each category for sultanas harvested as from 1 September in the previous year . B. Size tolerances ( i ) For fruit of a lower size category :  3 % by weight or by number for category 00 ,  5 % by weight or in number for the other categories . ( ii ) For fruit of a higher category :  15 % by weight or number for categories 0 , 1 , 2 , 4 and 5 ,  30 % by weight or number for categories 21 , 22 and 24 . IV . PACKING AND PRESENTATION Sultanas must be packed so that the product is properly protected . Sultanas must be packed in cases of wood , board or paper , in drums of tinplate , cardboard or plastic , in cellophane bags , etc . Wooden cases must be new and manufactured of dry and odourless white wood . A sheet of new, clean , greaseproof paper must be laid between the cover and the sultanas . Cardboard containers must be new and smooth and not impregnated with unpleasant odours . A sheet of new, clean , greaseproof paper must be laid between the cover and the sultanas . Paper packages must be new and manufactured from craft paper of craft liners . The main body of the package must be manufactured of three sheets , at least one of which , the central one , is to be corrugated . The main body and sides of the package must be reinforced by means of 'collards'. Tinplate drums must be new, well tinned inside and closed by mechanical crimping . The content of wooden cases , board or paper packages and tinplate drums must not exceed 15 kilograms . Plastic and paper containers and cellophane packets and bags must be new , clean and of uniform weight in the same outer package (wooden cases , cartons , etc .). Their contents must not exceed five kilograms . It is forbidden to pack sultanas from different harvests in one and the same package . V. MARKING Each package must bear the following information , clearly and indelibly marked in lettering grouped together on one of the large sides , visible from the outside : A. Identification Name, address and brand name of the packer or consignor . B. Type of product 'Sultanas' or 'natural sultanas'. C. Origin of the product Country of origin and , as the case may be , production zone or national , regional or local designation . No L 240/14 24 . 8 . 81Official Journal of the European Communities D. Commercial characteristics  quality category ,  net weight with , optionally , the expression 'at the time of packaging',  year of harvest stock . E. Official control mark ( optional ). ANNEX 11/2 QUALITY STANDARD FOR PROCESSED CURRANTS I. DEFINITION This standard covers currants from varieties (cultivars) of vitis vinifera L. II . QUALITY CHARACTERISTICS The object of the standard is to define the qualities required for currants after processing . Classification Currants are to be classified in three categories : extra choicest , choicest and choice . Classification of currants in one of the above quality categories is to be on the basis of the following criteria :  colour , i  water content,  foreign matter (grit , metal objects , stalk fragments and others ),  thin fruit ,  red fruit ,  damaged fruit ,  large fruit , that is to say exceeding 8 mm ,  small fruit , that is to say less than 4 mm,  unstalked fruit . The requirements for classifying currants by category are as follows : ( see table). 24 . 8 . 81 Official Journal of the European Communities No L 240/15 Quality requirements by category Extra Choicest Choicest Choice 1 . Colour Violet Black Red / reddish 2 . Water content : maximum (% ) 16 16 16 3 . Foreign matter : ( a) grit and metallic objects in general 0 0 0 (b ) other foreign matter , except 0 0-05 maximum 0 · 1 maximum stalk fragments (number out of 100 fruit ) (c) stalk fragments (weight % ) 0 · 1 maximum 0 · 1 maximum 0 · 1 maximum 4 . Thin fruit (number % ) 0 0 · 5 maximum 1 maximum 5 . Red fruit (number % ) 10 maximum 15 maximum 20 maximum 6 . Damaged fruit (number % ) 1 maximum -2 maximum 4 maximum 7 . Large fruit , exceeding 8 mm 0 ·5 maximum 1 maximum 1 maximum (number % ) 8 . Small fruit , below 4 mm 2 maximum 2 maximum 2 maximum (number % ) 9 . Unstalked fruit (number % ) 5 maximum 5 maximum 5 maximum III . SIZE Size of currants is to be determined by fruit passing through a sieve with holes of a given diameter ,  and fruit not passing through a sieve with holes of a diameter lower than that employed previously . The size denominations and characteristics are as follows : Denomination Passing through a sieve with holes of diameter Retained in a sieve with holes of diameter Bold 8 mm ( sieve No 12 ) 7 mm ( sieve No 14 ) Medium 8 mm ( sieve No 12 ) 6 mm (sieve No 16 ) Small 7 mm ( sieve No 14 ) 4 / 5 mm (sieve No 19 ) Siftings 6 mm ( sieve No 16 ) 4 mm ( sieve No 20 ) Ungraded 8 mm ( sieve No 12 ) 4 mm ( sieve No 20) Currants of 'sittings' size may be classified only in categories 'choicest' or 'choice'. No L 240/16 24 . 8 . 81Official Journal of the European Communities IV . TOLERANCES Quality and size tolerances are to be authorized in each package for products which do not comply with the requirements for the category in question . A. Quality tolerances ( i ) 'Extra choicest' category  5 % of fruit by number not conforming to the characteristics for the category but conforming to those for the category immediately below ('choicest'). ( ii ) 'Choicest' category  10 % of fruit by number not conforming to the characteristics for the category but conforming to those for the Category immediately below ('choice'). ( iii ) 'Choice ' category  15 % of fruit by number not conforming to the category characteristics . B. Size tolerances For all categories : 5 % of fruit by number not corresponding to the size in question but corresponding to the size immediately below . However , for siftings , the maximum tolerance is 1 ¢ 5 % by number of fruit below 4 mm . V. MARKING Each container must bear the following statements in clear and indelible lettering. A. Identification Name, address and brand name of the packer or consignor . B. Type of product Currants . C. Commercial characteristics  quality category ,  size , stated by means of the corresponding denomination ,  net weight with , optionally , the expression 'at the time of packing'. 24 . 8 . 81 No L 240/17Official Journal of the European Communities ANNEX 11/3 QUALITY STANDARDS FOR PROCESSED DRIED FIGS AND FIG PASTES A. QUALITY STANDARDS FOR PROCESSED DRIED FIGS I. DEFINITION OF THE PRODUCT This norm covers naturally dried figs from ripe fruit of varieties of (cultivars) of ficus carica domestica L. II . QUALITY CHARACTERISTICS The object of the standard is to define the qualities required of dried figs after processing. A. Classification Dried figs are to be classified in four categories as follows: ( i ) Category A ('Grade A' or 'Extra' or 'Fancy') Dried figs classified in this category must be harvested at the peak of maturity . They must :  have a thin skin and a pulp of honey consistency ,  be of a uniform pale yellow colour , be perfectly clean ,  be free of foreign substances ,  be not more than 62 fruit per kilogram . ( ii ) Category B ('Grade B' or 'Choice') Dried figs classified in this category must be harvested when mature . They must :  have a thin skin and a pulp of honey consistency ,  be of uniform colour ,  be clean ,  be free of foreign substances ,  be not more than 72 fruit per kilogram. ( iii ) Category C ('Grade C' or 'Commercial' or 'Current') Dried figs classified in this category must be harvested in a mature state . They must :  have a thin skin and a pulp of honey consistency ,  be of substantially uniform colour ,  be clean ,  be free of foreign matter ,  be not more than 80 fruit per kilogram . ( iv) Category D ('Grade D' or 'Standard') Dried figs classified in this category must be harvested in a mature state . They must :  be clean , No L 240/18 Official Journal of the European Communities 24 . 8 . 81  be free of foreign matter ,  be not more than 94 fruit per kilogram. B. Water content The water content of dried figs must not exceed 24 % . This limit may however , be exceeded in the case of special treatment to soften the skin , provided that the good keeping properties of the fruit is assured . III . SIZE The size shall , for each category , be determined by the number of fruit per kilogram . IV . TOLERANCES Quality and size tolerances shall be allowed in each package for products which do not comply with the requirements for the category in question . A. Quality tolerances ( i ) Category A  10 % by number or weight of dried figs with internal or external damage from any cause , of which not more than 4 % of figs damaged by insects . ( ii ) Category B  15 % by number or weight of dried figs with internal or external damage from any cause , of which not more than 6 % of figs damaged by insects . ( iii ) Category C  20 % by number or weight of dried figs with internal or external damage from any cause , of which not more than 10 % of figs damaged by insects ,  2 % by number or weight of dried figs unsuitable for consumption . ( iv ) Category D  25 % by number of dried figs with internal or external damage from any cause , of which not more than 12 % of figs damaged by insects ,  4 % by number or weight of dried figs unsuitable for consumption . B. Size tolerances The size tolerances allowed for the different categories are as stated in the table beneath : Category Tolerance by unit weight in grammes Percentage offigs per kg A Less than 16 - more than 14 10 B Less than 14 - more than 12 · 5 15 C Less than 12 · 5 - more than 10-5 20 D Less than 10*5 - more than 8 25 24 . 8 . 81 Official Journal of the European Communities No L 240/19 V. PACKING AND PRESENTATION A. Packing s The dried figs must be packed so as to ensure proper protection . Dried figs are to be packed in wooden , board or paper cases , in tin-plate drums , etc . Wooden cases must be lined with waxed paper , polyethylene or any other authorized material . For board or paper packages , lining is required only where the figs are packed in bulk or in strings . Figs in bulk or stringed may be packed in hemp or jute sacks provided that these are lined with paper , polyethylene or thin cotton cloth . The contents of the type of packing adopted must not exceed 25 kilograms . The materials used for packing dried figs must be new, dry and free of odour . Wooden containers must be of rectangular shape and manufactured from odourless wood, well planed on the outside . The use of deal is forbidden . B. Presentation The different types of presentation are those in use on the international market : ( i ) 'String figs ', ( ii ) 'Layer', slit figs laid in successive layers in packets , ( iii ) 'Protoben ', 'Lerida ', or 'Round', according to the shape given to each fig ; these are packets with whole figs in successive layers , ( IV ) 'Loose ', ( v ) 'Loose in bags ', (vi ) 'Loose in cartons '. VI . MARKINGS Each package must bear the following statements in clear , indelible lettering: A. Identification Name and address and/ or brand name of the packer or consignor . B. Type of product 'Dried figs'. C. Origin of product Country of origin and , as the case may be , zone of production or national , regional or local designation . D. Commercial characteristics  quality category ,  net weight , No L 240/20 Official Journal of the European Communities 24 . 8 . 81  type of presentation ,  year of harvest . E. Official control mark (optional ). B. QUALITY STANDARDS FOR FIG PASTES I. DEFINITION OF PRODUCT This standard covers fig pastes prepared from dried figs processed as stated in the appropriate standard . II . QUALITY CHARACTERISTICS The object of the standard is to define the qualities required from fig pastes . Classification Fig pastes are classified in two categories as follows : ( l ) Category A or finest Fig pastes classified in this category may be prepared from dried figs processed pursuant to the requirements fixed in the appropriate standard . They must , however , not have more than 10 % by number or by weight of fruit with internal damage , including a maximum of 5 % of fruit damaged by insects . The figs must , moreover , have been washed in hot water and been dehydrated in order to reduce their water content to 22 % . Fig paste may not be classified in this category if a laboratory examination of a 100 gram sample has shown :  more than 13 insect heads ,  more than 50 insect parts ,  more than 50 mites ,  rodent excrement or hair . ( ii ) Category B or choice Fig paste classified in this category may be prepared from processed dried figs corresponding to the quality requirements in the appropriate standard . They must , however , not include more than 20 % by number or by weight of fruit with internal damage , including a maximum or 10 % of fruit damaged by insects . The figs must , moreover , have been washed in hot water and have been dehydrated to reduce their water content to 22 % . Fig paste may not be classified in this category if a laboratory study of 100 gram sample shows :  more than 20 insect heads ,  more than 70 parts of insects ,  more than 60 mites ,  rodent excrement or hair . 24 . 8 . 81 Official Journal of the European Communities No L 240/21 III . PACKING AND PRESENTATION Fig paste must be packed in order to protect it properly . It must be packed in wooden , carton or paper cases or in tin-plate drums . Wooden , board and paper packages must be lined with greaseproof paper or polyethylene . The contents of the types of container listed above may not exceed 40 kilograms . IV . MARKING Each package must bear the following information in clear and indelible lettering: A. Identification Name and address and / or brand name of the packer or consigner . B. Type of product 'Fig paste'. C. Product origin Country of origin and , as the case may be , production zone or national , regional or local designation . D. Trade characteristics  quality category ,  net weight ,  year of harvest . E. Official control mark ( optional ).